 

SHARE RESTRICTION AGREEMENT

 

THIS SHARE RESTRICTION AGREEMENT (the “Agreement”) is made effective as of the
____ day of ______, 2018, among SUMMIT HEALTHTECH, INC., a Nevada corporation
(“Buyer”), THE CONTROL CENTER, INC., a California corporation, and (the
“Company”), and DR. REEF KARIM (the “Shareholder”).

 

RECITALS

 

As of the date hereof, the Shareholder holds the Secondary Shares (defined
below) of the Company.

 

The parties hereto believe that it is in the best interest of the Company to
restrict the transferability of, and other rights in connection with, the
Secondary Shares, as well as any voting rights associated with the Secondary
Shares.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties covenant and agree as follows:

 

1. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meanings set forth to them in that certain Share Purchase Agreement, dated
the same date hereof, among the parties hereto (the “Purchase Agreement”).

 

2. Restrictions on Secondary Shares. Except as otherwise set forth in the Share
Purchase Agreement (including without limitation Section 3.3(h) thereof),
Shareholder shall not in any way Transfer any of the Secondary Shares.
“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (including without limitation, any of
the Secondary Shares), whether with or without consideration and whether
voluntarily or involuntarily or by operation of law.

 

3. Automatic Transfer. The Shareholder agrees that immediately upon the
occurrence of a Share Transfer Event), all of the Secondary Shares held by the
Shareholder (or any heir, executor, administrator, personal representative,
estate, testamentary beneficiary, donee, trustee in bankruptcy, successor or
assignee of the Shareholder) shall be immediately deemed Transferred to the
Buyer, without action by the Shareholder. Notwithstanding the foregoing,
Shareholder shall execute and deliver any and all appropriate instruments of
transfer (as determined by the Buyer in its sole discretion) to convey the
Secondary Shares to Buyer.

 

4. No Voting. During the Share Restriction Period, the Shareholder,
individually, his proxies and attorneys-in-fact, with full power of substitution
and resubstitution,, hereby agrees to vote or act by written consent during the
Share Restriction Period with respect to all Secondary Shares in accordance with
the direction of Buyer’s Board of Directors with respect to any and all matters
brought before the shareholders of the Company. This proxy and power of attorney
is given to secure the performance of the duties of Shareholder under this
Agreement and Section 3.3(h) of the Purchase Agreement. This proxy and power of
attorney granted by Shareholder shall be irrevocable during the term of Share
Restriction Period, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy with respect to the Secondary Shares. The
proxy and power of attorney granted hereunder shall terminate upon the
expiration of the Share Restriction Period and the full and valid transfer of
the Secondary Shares in accordance with this Agreement. The proxy granted under
this Agreement shall be stated by legend on each and every of Secondary Share
certificates.

 

 1 

 

 

5. Equitable Relief. The Shareholder acknowledges that a breach of this
Agreement would result in irreparable damage to the other parties hereto and
third-party beneficiaries and each covenant and agreement is reasonably
necessary to protect and preserve the interest of the other parties hereto and
the third-party beneficiaries. Therefore, in addition to all the remedies
provided at law or in equity, the Shareholder agrees and consents that the other
parties and third-party beneficiaries hereto shall be entitled to a temporary
restraining order and a permanent injunction (without bond) to prevent a breach
or contemplated breach of any of the covenants or agreements of the Shareholder
contained herein. The Shareholder hereby waives the claim or defense that an
adequate remedy at law for such a breach exists.

 

6. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (a) when delivered
personally to the recipient, (b) when sent by electronic mail or facsimile, on
the date of transmission to such recipient without notice of delivery failure,
(c) one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid), or (d) four (4) Business Days after
being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth on the signature pages hereto. Any party may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Nevada without giving effect
to any choice or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Nevada.

 

8. Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by Buyer, the Company,
and the Shareholder. No waiver by any party of any provision of this Agreement
or any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

 2 

 

 

10. Waiver of Jury Trial. EACH OF THE PARTIES WAIVES THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR
RELATED TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IN ANY ACTION, PROCEEDING
OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS.

 

11. Third-Party Beneiciaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and Joseph
E. LoConti and his Affiliates, successors, heirs, and assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

12. Entire Agreement. This Agreement together with the Purchase Agreement and
the documents referred to herein constitute the entire agreement among the
parties and supersede any confidentiality or nondisclosure agreement among the
parties or their Affiliates and any prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

[Remainder of page left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this SHARE RESTRICTION AGREEMENT
as of the date first above written.

 

BUYER:   COMPANY:       SUMMIT HEALTHTECH, INC. THE CONTROL CENTER, INC.
_______________________________   _______________________________
Name:__________________________   Name:__________________________
Title:___________________________   Title:___________________________      
Address for Notice:   Address for Notice:       With a required copy to:   With
a required copy to:       THE SHAREHOLDER:     _______________________________  
  Name: Dr. Reef Karim           Address for Notice:           With a required
copy to:    

 

 4 

 

 

